Exhibit 10.4


The Hershey Company
100 Crystal A Drive
Hershey, Pennsylvania 17033



 
 
Notice of Award of Performance Stock Units
 
 



1. EFFECTIVE DATE AND CONTINGENT TARGET AWARD. Effective _____________ (the
“Grant Date”), Grantee will be awarded __________ contingent target Performance
Stock Units (“PSUs”) pursuant to the terms of this agreement. The actual number
of PSUs earned may be equal to, exceed or be less than the contingent target
award, and will be based upon the Company’s attainment of the performance goals
approved for the three-year performance cycle commencing in the year of the
Grant Date (the “Performance Cycle”). Each earned PSU represents the right to
receive one share of Hershey Common Stock, $1.00 par value, at a future date and
time, subject to the terms of this Notice of Award of Performance Stock Units
(the “Notice of Award”).


The Grantee will have forty-five (45) days to accept the terms of this Notice of
Award. By accepting the award of PSUs under this Notice of Award, Grantee
accepts and agrees to: (i) these terms and conditions, (ii) the terms and
conditions of The Hershey Company Equity and Incentive Compensation Plan
(“EICP”), which are incorporated herein by reference, and (iii) as applicable,
the terms and conditions of The Hershey Company Deferred Compensation Plan,
which are incorporated herein by reference. This award of PSUs is expressly
contingent upon Grantee agreeing to the obligations contained herein. Failure to
agree to all the terms and conditions set forth herein in the form presented by
The Hershey Company (“Hershey”) shall result in the PSUs being cancelled, with
no benefit to Grantee.


The terms of this Notice of Award extend not only to the Grantee and Hershey,
but also to Hershey’s past and present affiliated and related companies,
subsidiaries, joint ventures, affiliated entities, parent companies and its and
their respective successors and assigns, its and their past, present and future
benefit and severance plans, including the EICP and the terms and conditions of
The Hershey Company Deferred Compensation Plan, and their representatives,
agents, trustees, officials, shareholders, officers, directors, employees,
attorneys, benefit plan administrators and fiduciaries, both past and present,
in their individual or representative capacities, and all of their successors
and assigns (collectively with Hershey, the “Company ”).


2. DEFINITIONS. Wherever used herein, the following terms shall have the
meanings set forth below. Capitalized terms not otherwise defined in this Notice
of Award shall have the same meanings as set forth in the EICP.


(A) “Business Relationships” means the Company’s relationships with customers,
suppliers, agents, licensees, licensors and others that likewise give the
Company a competitive advantage.



    (B) “Committee” means the Compensation and Executive Organization Committee
of the Board of Directors.


(C) “Competing Business” means any business, person, entity or group of business
entities, regardless of whether organized as a corporation, partnership (general
or limited), joint venture, association or other organization that (i) conducts
or is planning to conduct a business similar to and/or in competition with any
business conducted or planned by the Company and for which Grantee was employed
or performed services in a job or had knowledge of the operations of such
business(es) over the last two (2) years of Grantee’s employment with Hershey,
or (ii) designs, develops, produces, offers for sale or sells a product or
service that can be used as a substitute for or is generally intended to satisfy
the same customer needs for, any one or more




1



--------------------------------------------------------------------------------









products or services designed, developed, manufactured, produced or offered for
sale or sold by the Company for which Grantee was employed or performed services
in a job or had knowledge of the operations of such business(es) of the Company
during the two (2) years prior to the termination of Grantee’s employment with
Hershey. Grantee acknowledges that he/she will be deemed to have such knowledge
if Grantee received, was in possession of or otherwise had access to
Confidential Information regarding such business.


(D) “Confidential Information” means trade secrets and other confidential and
proprietary information relating to the Company’s business, including, but not
limited to, information about Hershey’s manufacturing processes; manuals,
recipes and ingredient percentages; engineering drawings; product and process
research and development; new product information; cost information; supplier
data; strategic business information; information related to Hershey’s legal
strategies or legal advice rendered to Hershey; marketing, financial and
business development information, plans, forecasts, reports and budgets;
customer information; new product strategies, plans and project activities; and
acquisition and divestiture strategies, plans and project activities.


(E) “Deferred Compensation Plan” means The Hershey Company Deferred Compensation
Plan and any successor or replacement plan thereof.


(F) “Disabled” means Grantee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.


(G) “Key Employee” means a “specified employee” under Internal Revenue Code
(“Code”) section 409A(a)(2)(B)(i) (i.e., a key employee (as defined in Code
section 416(i) (without regard to paragraph (5) thereof)) of a corporation any
stock in which is publicly traded on an established securities market or
otherwise) and applicable Treasury regulations and other guidance under Code
section 409A. Key Employees shall be determined in accordance with Code section
409A and pursuant to the methodology established by the Employee Benefits
Committee.


(H) Wherever reference is made to “performance metric,” the reference is
intended to refer to a Performance Goal and the performance period (the
Performance Cycle or a calendar year within the Performance Cycle) over which
attainment of the Performance Goal is measured.


(I) “EICP” means The Hershey Company Equity and Incentive Compensation Plan, as
in effect from time to time and any successor or replacement plan thereof.


(J) A Grantee is “Retirement Eligible” on and after the date the Grantee has
both attained his or her 55th birthday and been continuously employed by Hershey
for at least five (5) years.


(K) “Material Contact” means contact for the purpose of furthering the Company’s
business.


(L) “Separation from Service” or “Separate from Service” means a “separation
from service” within the meaning of Code section 409A.


3. VESTING DATE. On December 31 of the final year of the Performance Cycle (the
“Vesting Date”), the Grantee shall vest in the number of PSUs earned based on
the Company’s actual performance during the Performance Cycle relative to each
performance metric, provided that the Grantee has remained in continuous
employment with the Company from the Grant Date through such date and has
accepted and agreed to all terms and conditions in this agreement.


In the event of a Change in Control, vesting of PSUs, if any, shall be
determined in accordance with paragraph 15 of the EICP. In accordance with
paragraph 15 of the EICP, if the PSUs are assumed or replaced, or remain
outstanding, such that the PSUs as assumed, replaced or continued qualify as a
Replacement Award under paragraph 15 of the EICP, the occurrence of the Change
in Control shall not affect the vesting or payment of




2

--------------------------------------------------------------------------------









the PSUs which shall then constitute a Replaced Award as defined in the EICP.
However, if within two (2) years following the Change in Control and prior to
the Vesting Date, Grantee's employment is terminated by the Company for any
reason other than for Cause (as defined in the EICP), by the Grantee for Good
Reason (as defined in the EICP), as a result of Grantee 's death or as a result
of Grantee becoming Disabled, the Grantee shall immediately vest in the
Replacement Award upon such termination based on the provisions of The Hershey
Company Executive Benefits Protection Plan (“EBPP”) applicable to Grantee.
Notwithstanding the foregoing, if the Committee determines that the PSUs are not
replaced in connection with a Change in Control with awards meeting the
requirements for Replacement Awards, the Grantee shall vest in the PSUs and
receive payment in accordance with the provisions of the EBPP applicable to
Grantee.


If prior to the Vesting Date, the Grantee’s employment with the Company
terminates for any reason, then the PSUs subject to this Notice of Award shall
terminate and be completely forfeited on the date of such termination of the
Grantee’s employment unless the Grantee is entitled to vesting with respect to
the PSUs under the terms of the EICP or other Company-sponsored plan or
agreement or as described in this paragraph 3 relating to a Change in Control,
paragraph 4 below relating to special vesting conditions or paragraph 13(G)
below relating to Foreign Nationals, in which case such vesting of the PSUs will
be in accordance with the terms of this Notice of Award or the applicable plan,
agreement or local law. Notwithstanding anything in the EICP or this Notice of
Award to the contrary, if the Grantee is terminated for Cause (as defined in the
EICP) from the Company prior to payment pursuant to paragraph 6, all of the PSUs
will immediately and automatically without any action on the part of the Grantee
or the Company, be forfeited by the Grantee.


4. SPECIAL VESTING CONDITIONS. The Committee has determined that the following
special vesting conditions shall apply to this award.


(A) If the Grantee’s employment with the Company terminates (i) as a result of
the Grantee’s death or (ii) solely as a result of Grantee becoming Disabled,
then the Grantee will vest immediately on the date of such termination in a
prorated portion of the PSUs allocated to each performance metric in effect as
of the date of employment termination and the number of PSUs earned, if any,
will be determined based on Hershey’s financial statement accruals through the
completed fiscal quarter immediately preceding termination of employment for
each performance metric, provided, if such termination occurs during the first
fiscal quarter, the number of earned PSUs will be based on the target number of
PSUs allocated to each such performance metric.


(B) If the Grantee’s employment with the Company terminates (other than for
Cause (as defined in the EICP)) when the Grantee is Retirement Eligible, then
the Grantee will vest upon the Vesting Date in a prorated portion of the PSUs
allocated to each performance metric and the number of PSUs earned, if any, will
be based on Hershey’s actual performance during the Performance Cycle for each
performance metric.


(C) The prorated portion of the earned PSUs allocated to each performance
metric, determined as described in paragraphs 4(A) and 4(B) above, shall be
equal to the number of PSUs allocated at the start of the Performance Cycle to
such performance metric multiplied by a fraction, the numerator of which equals
the number of full and partial calendar months during the performance period
(the Performance Cycle or a calendar year within the Performance Cycle, as
applicable) for such performance metric preceding the date of the Grantee’s
termination and the denominator of which equals the number of months in the
performance period for such performance metric. Any fractional share resulting
from such calculations shall be eliminated by rounding down to the nearest whole
number for each performance metric. Any PSUs subject to this Notice of Award in
excess of the prorated amounts shall not vest pursuant to paragraph 4(A) or 4(B)
but instead shall terminate and be completely forfeited as of the date of
termination.






3

--------------------------------------------------------------------------------









5. DETERMINATION OF EARNED PSUs. The number of PSUs earned, if any, with respect
to each performance metric shall be determined following the conclusion of the
Performance Cycle (and, if applicable, any performance period ending in the
Performance Cycle), based upon achievement against the applicable Performance
Goals. Any fractional share resulting from such calculations shall be eliminated
by rounding to the nearest whole number for each performance metric. The
determination of earned PSUs and the prorated amounts under paragraph 4(A) and
4(C) in the event of Grantee’s termination due to death or becoming Disabled
will be made within 60 days following such termination. The final determination
of the number of PSUs earned is subject to review, approval and modification by
the Committee.


6. PAYMENT OF AWARD. Unless deferred under the Deferred Compensation Plan,
earned PSUs that have vested (“Vested Units”) shall be paid in the form of a
share of Common Stock, unless prohibited by applicable local law or as otherwise
provided by the Committee or other applicable agreement or the EBPP, in which
case the Vested Units will be paid in the cash equivalent, effective as of (A)
the date the Committee approves the number of PSUs earned for the Performance
Cycle (or, if earlier, the date the award vests in accordance with the
provisions of paragraph 3 applicable upon a Change in Control), (B) the date of
Grantee’s death, or (C) the date Grantee becomes Disabled. In the event payment
is made pursuant to clause (A) above, such payment shall be made as soon as
practicable following the Vesting Date and the Committee’s approval of the
number of PSUs earned, but in no event later than March 15 following the
calendar year in which the applicable date occurs. In the event payment is made
pursuant to clause (B) or (C) above, such payment shall be made on or before the
sixtieth (60th) day following the date of the applicable event.


Notwithstanding the foregoing, distributions due to a Separation from Service
may not be made to a Key Employee before the date which is six months after the
date of the Key Employee’s Separation from Service (or, if earlier, the date of
death of the Key Employee). Any payments that would otherwise be made during
this period of delay as a result of the Grantee’s Separation from Service shall
be accumulated and paid within fifteen (15) days after the first day of the
seventh month following the Grantee’s Separation from Service (or, if earlier,
on or before the first day of the third month after the Participant’s death).
7. NON-COMPETITION. Grantee acknowledges that due to the nature of his/her
employment with Hershey, he/she has and will have access to, contact with, and
Confidential Information about the Company’s business and Business
Relationships. Grantee acknowledges that the Company has incurred considerable
expense and invested considerable time and resources in developing its
Confidential Information and Business Relationships, and that such Confidential
Information and Business Relationships are critical to the success of the
Company’s business. Accordingly, both (i) during the term of his/her employment
with Hershey, and (ii) for a period of twelve (12) months following the
termination of his/her employment, Grantee, except in the performance of his/her
duties to Hershey, shall not, without the prior written consent of Hershey’s
Chief Human Resources Officer, directly or indirectly serve or act in a
consulting, employee or managerial capacity, or engage in oversight of any
person who serves or acts in a consulting, employee or managerial capacity, as
an officer, director, employee, consultant, advisor, independent contractor,
agent or representative of a Competing Business. This restriction shall apply to
any Competing Business that conducts business or plans to conduct business in
the same or substantially similar geographic area in which Grantee was employed
or, directly or indirectly, performed services for Hershey during the two years
prior to his/her termination of Grantee’s employment. Grantee acknowledges: (i)
that the Company’s business is conducted throughout the United States and the
world, (ii) notwithstanding the state of incorporation or principal office of
Hershey, it is expected that the Company will have business activities and have
valuable business relationships within its industry throughout the United States
and around the world, and (iii) as part of Grantee’s responsibilities, Grantee
has conducted or may conduct business throughout the United States and around
the world in furtherance of the Company’s business and its relationships.
Grantee further acknowledges and understands that if he/she has any question
about whether any prior position which Grantee has held at the Company over the
last two (2) years subjects Grantee to specific restrictions, and will be used
to identify Competing Business(es), Grantee should contact his/her Human
Resource representative at Hershey.




4

--------------------------------------------------------------------------------









8. NON-SOLICITATION. Grantee acknowledges that the Company has invested and will
invest significant time and money to recruit and retain its employees and to
develop valuable, continuing relationships with existing and prospective clients
and customers of the Company. Accordingly, recognizing that Grantee has obtained
and will obtain valuable information about employees of the Company and their
respective talents and areas of expertise and information about the Company’s
customers, suppliers, business partners, and/or vendors and their requirements,
Grantee agrees both (i) during the term of his/her employment, and (ii) for a
period of twelve (12) months following his/her termination of employment,
Grantee, except in the performance of his/her duties to Hershey, shall not
directly or indirectly (including as an officer, director, employee, consultant,
advisor, agent or representative), for himself/herself or on behalf of any other
person or entity:
(A) for any purpose that is in competition with any of the aspects of the
Company’s business, solicit, take away or engage, or participate in soliciting,
taking away or engaging, any current or potential customers, suppliers, agents,
licensees or licensors of the Company with whom Grantee had contact while
employed by Hershey, or about whom Grantee had access to Confidential
Information as a result of Grantee’s employment; or
(B) recruit, hire, or attempt to recruit or hire, or solicit or encourage to
leave their employment with the Company (either directly or by assisting
others), any Company employee with whom Grantee had Material Contact during the
last two (2) years of Grantee’s employment with Hershey. Notwithstanding the
foregoing, this paragraph shall not be violated by (i) general advertising or
solicitation not specifically targeted at employees of the Company, or (ii)
actions taken by any person or entity with which Grantee is associated if
Grantee is not directly or indirectly involved in any manner in the matter and
has not identified such employee of the Company for recruiting or solicitation.
9. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Grantee acknowledges that due to
the nature of his/her employment and the position of trust that he/she holds or
will hold with Hershey, he/she will have access to, learn, be provided with, and
in some cases will prepare and create for the Company, Confidential Information.
Grantee acknowledges and agrees that Confidential Information, whether or not in
written form, is the exclusive property of Hershey, that it has been and will
continue to be of critical importance to the business of Hershey, and that the
disclosure of it will cause the Company substantial and irreparable harm.
Accordingly, Grantee will not, either during his/her employment or at any time
after the termination of his/her employment with Hershey, use or disclose any
Confidential Information relating to the business of the Company which is not
generally available to the public. Notwithstanding the foregoing provisions of
this paragraph 9, Grantee may disclose or use any such information (i) when such
disclosure or use may be required or appropriate in the good faith judgment of
Grantee in the course of performing his/her duties to Hershey and in accordance
with Hershey policies and procedures, (ii) when required by a court of law, by
any governmental agency having supervisory authority over Grantee or the
business of Hershey, or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction, or (iii) with the prior written
consent of Hershey’s General Counsel. Notwithstanding anything herein to the
contrary, Grantee understands and agrees that his/her obligations under this
Agreement shall be in addition to, rather than in lieu of, any obligations
Grantee may have under any applicable statute or at common law.
Grantee is hereby notified in accordance with the Defend Trade Secrets Act of
2016 that Grantee will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or is made in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. If Grantee
files a lawsuit for retaliation against Hershey for reporting a suspected
violation of law, Grantee may disclose Hershey’s trade secrets to Grantee’s
attorney and use the trade secret information in the court proceeding, provided
Grantee files any document containing the trade secret under seal, and does not
disclose the trade secret, except pursuant to court order.




5

--------------------------------------------------------------------------------









10.    ADDITIONAL RESTRICTIONS AND LIMITATIONS.


(A) To the extent that no PSUs are earned or the Grantee does not vest in any
PSUs, all interest in such units and any related shares of Common Stock shall be
forfeited. The Grantee shall have no right or interest in any PSU or related
share of Common Stock that is forfeited.


(B) Upon each issuance or transfer of shares of Common Stock in accordance with
this Notice of Award, a number of Vested Units equal to the number of shares of
Common Stock issued or transferred to the Grantee shall be extinguished and such
number of Vested Units will not be considered to be held by the Grantee for any
purpose.


11. WITHHOLDING.


(A) The Company’s obligation to deliver shares of Common Stock or cash to settle
the Vested Units shall be subject to the satisfaction of applicable tax
withholding requirements. The Grantee may pay to the Company any applicable
withholding tax due as a result of such payment.


(B) Unless the Grantee has otherwise paid the withholding tax due, the Company
shall withhold from any cash which may be paid and/or reduce the number of
shares of Common Stock issued to the Grantee to satisfy the minimum applicable
tax withholding requirements.


12. OTHER LAWS. The Company shall have the right to refuse to issue or transfer
any shares under this Notice of Award if the Company acting in its absolute
discretion determines that the issuance or transfer of such Common Stock might
violate any applicable law or regulation.


13. MISCELLANEOUS.


(A) This Notice of Award shall be subject to all of the provisions, definitions,
terms and conditions set forth in the EICP and any interpretations, rules and
regulations promulgated by the Committee from time to time, all of which are
incorporated by reference in this Notice of Award. By accepting the PSUs awarded
herewith, Grantee acknowledges and agrees that the PSUs are awarded under and
governed by the terms and conditions set forth in this document and in the EICP,
and the Employee Confidentiality and Restrictive Covenant Agreement (or similar
or successor agreement), if any, applicable to Grantee. Any dispute or
disagreement which shall arise under, as a result of, or in any way relate to
the interpretation, construction or administration of the EICP or the PSUs
awarded thereunder shall be determined in all cases and for all purposes by the
Committee or any successor committee, and any such determination shall be final,
binding and conclusive for all purposes. In the event of any conflict between
this Notice of Award and the Employee Confidentiality and Restrictive Covenant
Agreement (or similar or successor agreement), if any, applicable to Grantee,
this Notice of Award shall govern. Grantee acknowledges that a remedy at law for
any breach or threatened breach of this Notice of Award would be inadequate and
therefore agrees that the Company shall be entitled to injunctive relief in case
of any such breach or threatened breach. Grantee acknowledges and agrees that
the Company may apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief (without posting a bond or
other security) in order to enforce or prevent any violation of this Notice of
Award and that money damages would not be an adequate remedy. Grantee
acknowledges and agrees that a violation of this Notice of Award would cause
irreparable harm to the Company. The Company’s right to injunctive relief shall
be cumulative and in addition to any other remedies available by law or equity.
If a court determines that Grantee has breached or threatened to breach this
Notice of Award, Grantee agrees to reimburse the Company for all reasonable
attorneys’ fees and costs incurred in enforcing its terms. However, nothing
contained herein shall be construed as prohibiting the Company from pursuing any
other available remedies for a breach, which may include, but not be limited to,
contract damages, lost profits and punitive damages.






6

--------------------------------------------------------------------------------









(B) Grantee acknowledges and agrees that in addition to the relief described in
paragraph 13(A), if the Committee determines, in its sole judgment, that Grantee
has violated or threatened to violate the terms of this Notice of Award or the
EICP, then Hershey may cancel any part of the award that has not vested. In
addition, upon the request or direction of the Committee, Grantee shall also
immediately deliver to Hershey, the cash equivalent of any PSUs that have vested
and been distributed to Grantee under this Notice of Award, inclusive of any
dividends paid on any vested shares.


(C) Notwithstanding anything in the EICP or this Notice of Award to the
contrary, Grantee acknowledges that the Company may be entitled or required by
law or Hershey policy to recoup compensation paid to Grantee pursuant to the
EICP, and Grantee agrees to comply with any Company request or demand for
recoupment.


(D) Grantee agrees that, at any time after Grantee’s termination of employment
from Hershey, he/she will cooperate with the Company in (i) all investigations
of any kind, (ii) helping to prepare and review documents and meetings with
Company attorneys, and (iii) providing truthful testimony as a witness or a
declarant during discovery and/or trial in connection with any present or future
court, administrative, agency or arbitration proceeding involving the Company
and with respect to which Grantee has relevant information


(E) If one or more of the provisions of this Notice of Award shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Notice of Award to be construed so as to
foster the intent of this award and the EICP.


(F) The PSUs are intended to comply with Code section 409A and official guidance
issued thereunder. Notwithstanding anything herein to the contrary, this Notice
of Award shall be interpreted, operated and administered in a manner consistent
with this intention.


(G) Notwithstanding anything herein to the contrary, in the event the Grantee:
(i) is an employee of the Company in a country other than the United States (a
“Foreign National”), (ii) is not subject to the federal income tax laws of the
United States (“U.S. Tax Law”) for purposes of these PSUs, and (iii) has certain
rights in the vesting and payment of the PSUs upon termination of employment
under the laws of the country in which Grantee is employed, the vesting and
payment of any unvested PSUs will be in accordance with the terms of a severance
agreement entered into between the Company and Grantee that complies with the
laws of the country in which Grantee is employed or in the absence of a
severance agreement, as may be required by the laws of such country; provided,
however, if any PSUs, granted to such Foreign National, are subject to U.S. Tax
Law, the payment of such PSUs shall be governed by the terms of this Notice of
Award.


(H) The award of PSUs and all terms and conditions related thereto, including
those of the EICP, shall be governed by the laws of the Commonwealth of
Pennsylvania. Grantee expressly consents that: (i) any action or proceeding
relating to a breach or the enforceability of this Notice of Award will be
brought only in the federal or state courts, as appropriate, located in the
Commonwealth of Pennsylvania; and (ii) any such action or proceeding will be
heard without a jury. Grantee expressly waives the right to bring any such
action in any other jurisdiction and to have such action heard before a jury
regardless of where such action is filed. The EICP shall control in the event
there is a conflict between the EICP and these terms and conditions.


14. CONTACT INFORMATION. Copies of the EICP and Information Statement
(Prospectus) for the EICP are available upon request from the myHR Support
Center by calling 1-800-878-0440 or by email to myHR@hersheys.com. Contact the
VP, Global Total Rewards for information relating to the performance metrics.




7